Name: Council Regulation (EEC) No 1899/80 of 15 July 1980 fixing, for the 1980/81 marketing year, the activating price for aid for peas and field beans and the minimum price for these products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 7 . 80 No L 185/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1899/80 of 15 July 1980 fixing, for the 1980/81 marketing year, the activating price for aid for peas and field beans and the minimum price for these products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1 1 19/78 of 22 May 1978 laying down special measures for peas and field beans used in the feeding of animals ('), and in particular Article 1 ( 1 ) and (4) and Article 2 (2) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (2 ), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 1 (2) of Regulation (EEC) No 1119/78 provides that an activating price for aid for peas and field beans must be fixed in relation to soya meal at a level which , while ensuring a fair income to producers , enables peas and field beans to compete normally with oilseed meals for use in animal feed ; Whereas this activating price for aid for peas and field beans must relate to a standard quality of soya meal which is representative of the average quality sold on the Community market ; Whereas Article 2 of the same Regulation provides for the fixing of a minimum price which , allowing for market fluctuations and for the cost of transport of the product from producer to processor, enables producers to obtain a fair return , HAS ADOPTED THIS REGULATION : Article I 1 . For the 1980/81 marketing year the activating price for aid for peas and field beans, as referred to in Article 1 of Regulation (EEC) No 1 1 1 9/78 , shall be 37 59 ECU per 100 kilograms . 2 . This price shall relate to soya meal having :  a total raw protein content of 44 % ,  a humidity content of 11 % . Article 2 For the 1980/81 marketing year the minimum purchase price for peas and field beans shall be 22-66 ECU per 100 kilograms . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 July 1980 . For the Council The President J. SANTER (') OJ No L 142, 30 . 5 . 1978 , p . 8 . \ 2 ) OJ No C 97, 21 . 4 . 1980 , p . 33 . H OJ No C 182, 21 . 7 . 1980 , p . 34 .